                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                             4:19CR3122

      vs.
                                                            ORDER
TRACY J. ABRAM, and AMANDA M.
ABRAM,

                  Defendants.


      Defendant Tracy J. Abram has moved to continue the pretrial motion
deadline and trial, (Filing No. 26), because Defendant needs additional time to
investigate this case and prepare for trial. The motion to continue is unopposed.
Based on the showing set forth in the motion, the court finds the motion should
be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant Tracy Abram’s motion to continue, (Filing No. 26), is
            granted.

      2)    As to both defendants, pretrial motions and briefs shall be filed on
            or before January 24, 2020.

      3)    As to both defendants, trial of this case is set to commence before
            the Honorable John M. Gerrard, Chief United States District Judge,
            in Courtroom 1, United States Courthouse, Lincoln, Nebraska, at
            9:00 a.m. on February 24, 2020, or as soon thereafter as the case
            may be called, for a duration of five (5) trial days. Jury selection will
            be held at commencement of trial.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and as to both defendants, the additional time arising as a
            result of the granting of the motion, the time between today’s date
            and January 24, 2020, shall be deemed excludable time in any
     computation of time under the requirements of the Speedy Trial Act,
     because although counsel have been duly diligent, additional time is
     needed to adequately prepare this case for trial and failing to grant
     additional time might result in a miscarriage of justice. 18 U.S.C. §
     3161(h)(1), (h)(6) & (h)(7). Failing to timely object to this order as
     provided under this court’s local rules will be deemed a waiver of any
     right to later claim the time should not have been excluded under the
     Speedy Trial Act.

November 26, 2019.


Dated this 26th day of November, 2019.

                                    BY THE COURT:

                                    s/ Cheryl R. Zwart
                                    United States Magistrate Judge
